IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY

JACK W. LAWSON and MARY ANN                 )
LAWSON,                                     )
                                            )
             Plaintiffs,                    )
                                            )
      v.                                    ) C.A. No. N14C-01-020 MMJ
                                            )
STATE OF DELAWARE,                          )
DEPARTMENT OF                               )
TRANSPORTATION, and SHAILEN P.              )
BHATT,                                      )
                                            )
             Defendants.                    )


                            Submitted: June 24, 2014
                             Decided: June 30, 2014

                       On Plaintiffs’ Motion for Reargument
                                      DENIED

                                    ORDER

Richard L. Abbott, Esquire, Abbott Law Firm, Attorney for Plaintiffs

Gregory B. Williams, Esquire, Wali W. Rushdan II, Esquire, Fox Rothschild LLP,
Attorneys for Defendants




JOHNSTON, J.
       1.        By Order dated June 11, 2014, the Court denied Plaintiffs’ Motion to

Disqualify Counsel.

       2.         Plaintiffs have moved for reargument. Plaintiffs assert that the Court

failed to address the argument that the Fox Rothschild firm could not represent

Defendant Bhatt because the Agreement at issue only permitted representation of the

Delaware Department of Transportation. Further, the Court did not “squarely

address” the issue of whether this action qualifies as “work relating to eminent

domain proceedings” under the Agreement.

       3.        The purpose of moving for reargument is to seek reconsideration of

findings of fact, conclusions of law, or judgment of law. 1 Reargument usually will

be denied unless the moving party demonstrates that the Court overlooked a

precedent or legal principle that would have a controlling effect, or that it has

misapprehended the law or the facts in a manner affecting the outcome of the

decision. “A motion for reargument should not be used merely to rehash the

arguments already decided by the court.”2




       1
           Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (1969).
       2
        Wilmington Trust Co. v. Nix, Del. Super., 2002 WL 356371, Witham, J. (Feb. 21, 2002);
Whitsett v. Capital School District, Del. Super., C.A. No. 97C-04-032 Vaughn, J. (Jan. 28,
1999); Monsanto Co. v. Aetna Casualty & Surety Co., Del. Super., C.A. No. 88-JA-118,
Ridgeley, P.J. (Jan. 14, 1994).
      4.     The Court previously considered both issues identified by Plaintiffs in

their Motion for Reargument. The Court found that the Agreement authorized the

legal work provided by Fox Rothschild in this litigation.          The Court further

determined that the letter confirming the scope of work specifically included

representation of Bhatt. In any event, it still remains unclear whether Plaintiffs even

have standing to raise any issues in connection with the propriety of the

representation of the opposing parties, absent a conflict of interest or other

consideration affecting the rights of Plaintiffs.

      5.     The Court did not overlook a controlling precedent or legal principle, or

misapprehend the law or the facts in a manner affecting the outcome of the decision.



      THEREFORE, Plaintiffs’ Motion for Reargument is hereby DENIED.

      IT IS SO ORDERED.




                                               /s/   M M Johnston
                                                      ary .
                                               The Honorable Mary M. Johnston